In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00451-CR


                       MELVIN BLADIMAR RIVAS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                   Castro County, Texas
               Trial Court No. B3341-1108, Honorable Kregg Hukill, Presiding

                                      June 1, 2016

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Melvin Bladimar Rivas (appellant) appeals his conviction for driving while

intoxicated, third or more. He pled guilty to the charge and was sentenced to five years

in prison.   However, the sentence was suspended, and the trial court placed him on

probation or community supervision for five years. Subsequently, the State moved to

revoke his probation. A hearing was held on the motion whereat appellant pled not true

to the allegations. Upon receiving evidence, though, the trial court granted the motion

and levied the original five year sentence. After he perfected a timely appeal and was
appointed counsel, the latter filed both a motion to withdraw and an Anders brief.1

Through those documents, he certified that, after diligently searching the record, the

appeal was without merit. Accompanying the brief and motion is a copy of a letter sent

by counsel to appellant informing the latter of counsel’s belief that there was no

reversible error and of appellant’s right to file a response, pro se.                    So too did he

represent that the appellate record was provided to appellant. To date, no response

has been filed by appellant.

        The record discloses that appellant was placed on probation in February of 2014

and ordered to report monthly. He stated that he was a U.S. citizen at the time he pled

guilty and that his birthplace was Roswell, Georgia. However, he was deported on

March 17, 2014 to “his country, Honduras.” He later returned to the United States and

was arrested in Kansas on August 19, 2015.2                     According to the probation officer,

appellant had been living in that state for approximately five months prior to his arrest.

Other evidence of record indicates that appellant failed to report, pay community

supervision fees and perform community service as required by the conditions of his

probation. Those were the grounds upon which revocation was both sought and based.

        In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal, which areas included the original plea of guilty and

plea hearing. Counsel then explained why the issues lacked merit.

        We conducted our own review of the record to assess the accuracy of counsel’s

conclusions and to uncover arguable error pursuant to In re Schulman, 252 S.W.3d 403


        1
            See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        2
         Appellant testified at the revocation hearing that he may face federal prosecution for re-entering
the United States.

                                                      2
(Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).

No such error was uncovered.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3



                                                                 Brian Quinn
                                                                 Chief Justice

Do not publish.




       3
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    3